Citation Nr: 0819808	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  02-15 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disk disease, cervical spine.

2.  Entitlement to a higher initial evaluation for 
degenerative disk disease, right shoulder, evaluated as 20 
percent disabling from August 25, 2000 to April 5, 2001 and 
as 30 percent disabling from April 6, 2001.    

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disk disease, left shoulder.  

4.  Entitlement to an initial compensable evaluation for 
degenerative changes, left hand.  

5.  Entitlement to an initial compensable evaluation for 
degenerative changes, right hand.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes, left hip.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes, right hip.  

8.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, left elbow.  

9.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes, right elbow.  

10.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative disc disease, evaluated as 10 
percent disabling from July 1, 1994 to August 23, 2000 and as 
40 percent disabling from August 24, 2000.

11.  Entitlement to an evaluation in excess of 10 percent for 
left knee degenerative changes.   

12.  Entitlement to an evaluation in excess of 10 percent for 
status post right partial medial and lateral meniscectomy.    

13.  Entitlement to a compensable evaluation for maxillary 
sinusitis.

14.  Entitlement to a compensable evaluation for numbness, 
right great toe.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1994.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of July 2001, August 2004 and February 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  

The veteran and his spouse testified in support of these 
claims at hearings held before the undersigned Veterans Law 
Judge in Washington, D.C., in January 2006 and February 2008.  
In May 2006, the Board remanded these claims to the RO for 
additional action.  

In the Remand, the Board noted that, during the former 
hearing, the veteran raised claims to reopen previously 
denied claims of entitlement to service connection for 
depression, a bilateral foot disability, to include bunions, 
and a prostate disability.  The Board referred the matter to 
the RO for appropriate action, but thereafter, the RO took no 
action.  Therefore, the Board again refers this matter to the 
RO for appropriate action.  

During the former hearing and in a written statement received 
the same day, the veteran raised additional claims for 
consideration, including entitlement to service connection 
for bowel disturbances and gastroesophageal reflux 
disease/gastritis secondary to pain medication taken to 
control service-connected disabilities.  The Board refers 
this matter to the RO for appropriate action.

The Board addresses the claims of entitlement to an initial 
evaluation in excess of 20 percent for degenerative disk 
disease, cervical spine, initial compensable evaluations for 
degenerative changes, left and right hands, initial 
evaluations in excess of 10 percent for degenerative changes, 
left and right hips and degenerative joint disease, left and 
right elbows, evaluations in excess of 10 percent for left 
knee degenerative changes, and status post right partial 
medial and lateral meniscectomy, and a compensable evaluation 
for numbness, right great toe, in the Remand section of this 
decision, below, and REMANDS these claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  On February 4, 2008, prior to the promulgation of a 
decision in this case, the Board received notification from 
the veteran requesting withdrawal of his appeal on the claim 
of entitlement to a higher initial evaluation for 
degenerative disk disease, right shoulder, evaluated as 20 
percent disabling from August 25, 2000 to April 5, 2001 and 
as 30 percent disabling from April 6, 2001.    

2.  On February 4, 2008, prior to the promulgation of a 
decision in this case, the Board received notification from 
the veteran requesting withdrawal of his appeal on the claim 
of entitlement to an initial evaluation in excess of 20 
percent for degenerative disk disease, left shoulder.  

3.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

4.  Since September 26, 2003, the veteran's low back 
disability has manifested as stiffness, pain, including on 
motion, limitation of motion, radiculopathy with paresthesias 
of the lower extremities, and atrophy of the quadriceps, and 
has been attributed to arthritis and disc disease, but has 
not resulted in unfavorable ankylosis of the entire 
thoracolumbar spine or incapacitated the veteran for six 
weeks yearly.
  
5.  There is no evidence of record establishing that the 
bilateral leg paresthesias is more than mild. 

6.  The veteran experiences three to six non-incapacitating 
episodes of sinusitis yearly, which are characterized by 
headaches, pain and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to a higher initial evaluation for 
degenerative disk disease, right shoulder, evaluated as 20 
percent disabling from August 25, 2000 to April 5, 2001 and 
as 30 percent disabling from April 6, 2001, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).

2.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to an initial evaluation in excess 
of 20 percent for degenerative disk disease, left shoulder, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

3.  The criteria for entitlement to an increased evaluation 
for lumbosacral strain with degenerative disc disease, 
evaluated as 10 percent disabling from July 1, 1994 to August 
23, 2000 and as 40 percent disabling from August 24, 2000, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40. 4.45, 4.59, 
4.71a, Diagnostic Codes 5237, 5243 (2007).  

4.  The criteria for entitlement to a separate 10 percent 
evaluation for paresthesias of the left lower extremity, from 
September 26, 2003, have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2007).  

5.  The criteria for entitlement to a separate 10 percent 
evaluation for paresthesias of the right lower extremity, 
from September 26, 2003, have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2007).  

6.  The criteria for entitlement to a 10 percent evaluation 
for maxillary sinusitis have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 
4.97, 4124a, Diagnostic Code 6513 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Higher Initial Evaluations - Shoulders

Under 38 U.S.C.A. § 7105 (2007), the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).

On February 4, 2008, during his second hearing and prior to 
the promulgation of a decision in this case, the Board 
received notification from the veteran that he was satisfied 
with the evaluations assigned his left and right shoulder 
disabilities and sought no further appeal on those issues.  
This notification represents withdrawal of his appeal on the 
claims of entitlement to a higher initial evaluation for 
degenerative disk disease, right shoulder, evaluated as 20 
percent disabling from August 25, 2000 to April 5, 2001 and 
as 30 percent disabling from April 6, 2001, and an initial 
evaluation in excess of 20 percent for degenerative disk 
disease, left shoulder.  Thus, with regard to such claims, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on such claims and 
they must be dismissed.

II.  Claims for Increased Evaluations 

A.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating those claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In addition, in January 2008, the Court held that, with 
regard to claims for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, he must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The Court further held that, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide the 
claimant at least general notice of that requirement.  The 
Court additionally held that the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
list examples of the types of medical and lay evidence the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Such evidence includes competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. 

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated April 2004, June 2005, 
May 2006 and July 2006, after initially deciding those claims 
in a rating decision dated July 2001.  The timing of such 
notice does not reflect compliance with the requirements of 
the law as found by the Court in Pelegrini II.  However, for 
the reasons that follow, this timing defect constitutes 
harmless error.  

First, as explained below, any deficiency in the content of 
the notice letters also constitutes harmless error.  Second, 
in Pelegrini II, the Court recognized the need for, and the 
validity of, notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  Although, in this case, the 
VCAA was already in effect at the time the RO initially 
decided the veteran's claims, the only way that VA could now 
provide notice prior to initial adjudication would be to 
vacate all prior adjudications and to nullify the notice of 
disagreement and substantive appeal that the veteran filed to 
perfect his appeal to the Board.  This would be an absurd 
result, forcing the veteran to begin the appellate process 
anew.  Third, in reviewing determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis without providing any deference to the RO's prior 
decision.  As such, the veteran is in no way prejudiced by 
having been provided notice after the initial RO decision.  
Rather, VA afforded him the appropriate opportunity to 
identify or submit additional evidence prior to the RO's 
subsequent adjudication of his claim and the Board's 
consideration of his appeal.  With regard to the duty to 
notify, the VCAA simply requires that VA give a claimant an 
opportunity to submit information and evidence in support of 
his claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  Bernard, 4 Vet. App. at 384; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2007) (harmless error).  

The content of the aforementioned notice letters is not VCAA 
compliant.  Therein, the RO informed the veteran of the need 
to submit evidence demonstrating a worsening or an increase 
in severity of his service-connected disabilities, but not of 
the need to submit evidence describing the effect of any 
worsening on his employment and daily life.  Such notice also 
did not inform the veteran of the need to submit more 
specific evidence satisfying the criteria for increased 
ratings under the rating codes pursuant to which his 
disabilities were rated.  This type of notice is necessary in 
this case as the diagnostic codes (DCs) under which the 
veteran is rated authorize higher evaluations based on 
specific criteria, rather than on a mere showing of a 
worsening of the disabilities and its effect upon the 
claimant's employment and daily life.

The RO's error in this regard is not prejudicial as the 
record establishes that, despite the lack of notice, the 
veteran had actual knowledge of the need to submit the 
previously noted evidence.  During his two hearings and in 
various written statements submitted since 2006, the veteran 
reported various symptoms, the presence of which entitle him 
to the specific evaluations he indicated he was seeking.  
This suggests that he knew what the evidence needed to 
establish to warrant the assignment of the requested 
evaluations.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to his claims, 
including service medical records and post-service VA and 
private treatment records.  Since then, the veteran has not 
indicated that there is other information or evidence to 
secure in support of his claims.  

The RO also conducted medical inquiry in support of the 
claims being decided by affording the veteran VA 
examinations, during which VA examiners addressed the 
severity of the disabilities at issue in this decision.  The 
veteran does not now assert that the reports of these 
examinations are inadequate to decide the claims at issue.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran claims entitlement to increased evaluations for a 
low back disability and sinusitis.  He asserts that the 
evaluations assigned these disabilities do not accurately 
reflect the severity of his low back and respiratory 
symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).
A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2007).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. At 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2007).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Low Back Disability

The RO has evaluated the veteran's low back disability as 10 
percent disabling from July 1, 1994 to August 23, 2000 and as 
40 percent disabling from August 24, 2000, pursuant to DCs 
5295, 5237 and 5243.  During the veteran's hearings, the 
veteran clarified that he was satisfied with the 40 percent 
evaluation assigned the disability prior to September 26, 
2003, when that portion of the rating schedule pertaining to 
spine disabilities changed.  He further clarified that, under 
the new rating schedule, from its effective date of September 
26, 2003, he was seeking separate evaluations for associated 
sciatic nerve damage affecting both legs.   

As the veteran noted, VA twice amended the DCs pertinent to 
back ratings during the course of this appeal.  Prior to the 
amendments at issue, DC 5295 governed ratings of lumbosacral 
strains and DC 5293 governed ratings of intervertebral disc 
syndrome.  Effective September 23, 2002, VA amended the 
criteria for rating intervertebral disc syndrome, but 
continued to evaluate that disease under DC 5293.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, DC 5293 (2007)).  

Effective September 26, 2003, VA updated the entire section 
of the rating schedule that addresses disabilities of the 
spine.  This update included a renumbering of the DCs 
pertinent to back ratings.  According to that renumbering, DC 
5237 now governs ratings of lumbosacral strains and DC 5243 
governs ratings of intervertebral disc syndrome.  See 68 Fed. 
Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
DCs 5235-5243).

Prior to September 26, 2003, DC 5295 provided that a 0 
percent evaluation was assignable for slight subjective 
symptoms only.  A 10 percent evaluation was assignable for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation was assignable for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A maximum 
evaluation of 40 percent was assignable for severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).  

Under DC 5292, a 10 percent evaluation was assignable for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation was assignable for moderate limitation of 
motion of the lumbar spine and a 40 percent evaluation was 
assignable for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 23, 2002, a 10 percent evaluation was 
assignable for mild intervertebral disc syndrome under DC 
5293.  An evaluation of 20 percent was assignable for 
moderate recurring attacks of intervertebral disc syndrome.  
A 40 percent evaluation was assignable for severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  A 60 percent evaluation was assignable for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

Prior to September 26, 2003, a 40 percent evaluation was 
assignable for favorable ankylosis of the lumbar spine under 
DC 5289.  38 C.F.R. § 4.71a, DCs 5288, 5289 (2002).  An 
evaluation in excess of 40 percent was assignable for 
unfavorable ankylosis of the lumbar spine, complete bony 
fixation (ankylosis) of the spine at a favorable angle, or 
certain residuals of a fractured vertebra.  38 C.F.R. § 
4.71a, DCs 5285, 5286, 5289 (2002).  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
is to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2007).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007)).  

According to the general rating formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is to be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate DC.  68 Fed. 
Reg. 51,443, Note (1) (Aug. 27, 2003).  

Based on these criteria, as well as the reasoning noted 
below, the evidence establishes that the veteran's low back 
disability picture does not more nearly approximate the 
criteria for an increased evaluation.  The evidence also 
establishes that the veteran's low back disability picture 
more nearly approximates the criteria for separate ten 
percent evaluations for paresthesias of the left and right 
lower extremities, from September 26, 2003,

Prior to September 26, 2003, including from the time the 
veteran injured his back in service in the 1980s, the veteran 
reported and received treatment for various back complaints.  
As well, he underwent VA examinations of his low back.  
During treatment visits and VA examinations, medical 
professionals noted stiffness, pain, including on motion, 
limitation of motion, radiculopathy and atrophy of the 
quadriceps and, based on testing, diagnosed arthritis and 
disc disease.  


Since September 26, 2003, including during treatment visits 
and VA examinations, the veteran has continued to report, 
receive treatment for, and undergo VA examinations of, the 
same low back complaints.  His low back symptomatology has 
worsened, necessitating multiple epidural blocks, but has not 
become so severe that it causes unfavorable ankylosis of the 
thoracolumbar spine or incapacitates him for six weeks 
yearly.

During treatment visits dated from 2003 to the present and VA 
examinations conducted since 2003, medical professionals have 
noted neurological abnormalities, including sensory 
neuropathy or paresthesias in the left and right lower 
extremities.  Initially, medical professionals attributed the 
paresthesias to the veteran's diabetes, or to the veteran's 
diabetes and low back disability.  However, recently, in a 
letter dated September 2007, the veteran's private physician 
submitted a written statement indicating that the veteran had 
both sensory polyneuropathy secondary to diabetes and lumbar 
radiculopathy with paresthesias down both legs secondary to 
his service-connected low back disability.  The physician 
further indicated that these conditions were separate.   

In sum, since September 26, 2003, the veteran's low back 
disability has manifested as stiffness, pain, including on 
motion, limitation of motion, radiculopathy with paresthesias 
of the lower extremities, and atrophy of the quadriceps, and 
has been characterized as arthritis and disc disease.  
Inasmuch as the disability has not resulted in unfavorable 
ankylosis of the entire thoracolumbar spine or incapacitated 
the veteran for six weeks yearly, an evaluation in excess of 
40 percent may not be assigned the disability pursuant to the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  However, given the private 
physician's September 2007 opinion and other evidence showing 
that the veteran experiences no more than mild numbness in 
his legs, separate 10 percent evaluations may be assigned 
under DC 8520, for associated neurological involvement, or 
more specifically, for paresthesias in the left and right 
legs.  



B.  Sinusitis

The RO has evaluated the veteran's sinusitis as 
noncompensably (0 percent) disabling pursuant to DC 6513.  
During the veteran's most recent hearing, the veteran 
testified that he was seeking a 10 percent evaluation for 
this disability on the basis that medical records showed 
antibiotic therapy and the use of Augmentin for respiratory 
complaints and the veteran had reported symptoms of constant 
headaches, discharge, crusting, and sinus pain and pressure.  

DC 6513, which governs ratings of chronic maxillary sinusitis 
and is subject to the General Rating Formula for Sinusitis, 
provides that a 0 percent evaluation is assignable for 
sinusitis detected by x- ray only.  A 10 percent evaluation 
is assignable for sinusitis with one or two incapacitating 
episodes yearly requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is assignable for sinusitis with three or more 
incapacitating episodes yearly requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.  38 
C.F.R. 
§ 4.97, DC 6513 (2007).

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's respiratory 
disability picture more nearly approximates the criteria for 
a 20 percent evaluation under DC 6513.  

On approximately thirty occasions during active service, 
beginning in the 1970s, the veteran reported and received 
treatment for headaches and various respiratory complaints, 
including sinus pain and discharge.  Medical professionals 
attributed these symptoms to a variety of respiratory 
disorders, including sinusitis.  

Following discharge, the veteran continued to report and 
receive treatment for headaches and respiratory complaints 
and underwent VA examinations of his respiratory system.  
During treatment visits, physicians diagnosed a variety of 
respiratory disorders, including sinusitis and sinus 
headaches, and prescribed medication, including inhalers.  
They did so based, in part, of the veteran's consistently 
reported history of long-term sinus problems, including 
headaches, pain and discharge.  X-rays taken in November 2003 
revealed concha bullosa, typically seen in cases of chronic 
rhinitis. 

During VA examinations conducted in September 2000 and April 
2004, the veteran indicated that he had constant nasal drip 
and episodes four to six times yearly during which his 
respiratory problems flared.  Allegedly, these episodes 
lasted from a few days to 14 days.  X-rays were normal.  One 
examiner noted sinusitis in remission.   

The medical evidence of record does not establish that the 
veteran sought treatment three to six times yearly for 
respiratory complaints, but that does not mean that he did 
not experience episodes of respiratory flare-ups that many 
times yearly.  Certainly his testimony in this regard is 
credible, matching the histories of respiratory problems 
reported since the 1970s during various treatment visits and 
examinations.  Given this fact, the Board finds that a 10 
percent evaluation may be assigned under DC 6513 based on 
three to six non-incapacitating episodes per year 
characterized by headaches, pain, purulent discharge or 
crusting.  In the absence of evidence of more frequent 
episodes, an evaluation in excess of 10 percent may not be 
assigned.   

C.  Conclusion

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded different 
evaluations in the future should either of his disability 
pictures change.  See 38 C.F.R. § 4.1.  At present, however, 
the previously noted evaluations are the most appropriate 
given the medical evidence of record.

Based on the previous findings, the Board concludes that the 
criteria for an increased evaluation for a low back 
disability have not been met.  In reaching this decision, the 
Board considered the complete history of the veteran's low 
back disability at issue as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  In addition, the Board considered the applicability of 
the benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of 
record with regard to this particular claim, reasonable doubt 
could not be resolved in the veteran's favor.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.

The Board also concludes that the criteria for separate 10 
percent evaluations for paresthesias of the left lower 
extremity, from September 26, 2003, and a 10 percent 
evaluation for maxillary sinusitis have been met.  As the 
evidence of record supports these claims, they must be 
granted.


ORDER

The appeal on the claim of entitlement to a higher initial 
evaluation for degenerative disk disease, right shoulder, 
evaluated as 20 percent disabling from August 25, 2000 to 
April 5, 2001 and as 30 percent disabling from April 6, 2001, 
is dismissed.    

The appeal on the claim of entitlement to an initial 
evaluation in excess of 20 percent for degenerative disk 
disease, left shoulder, is dismissed.  

An increased evaluation for lumbosacral strain with 
degenerative disc disease, evaluated as 10 percent disabling 
from July 1, 1994 to August 23, 2000 and as 40 percent 
disabling from August 24, 2000, is denied.

A separate 10 percent evaluation for paresthesias of the left 
lower extremity, from September 26, 2003, is granted subject 
to statutory and regulatory provisions governing the payment 
of monetary benefits.  

A separate 10 percent evaluation for paresthesias of the 
right lower extremity, from September 26, 2003, is granted 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.  

A 10 percent evaluation for maxillary sinusitis is granted 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.  


REMAND

The veteran claims entitlement to an initial evaluation in 
excess of 20 percent for degenerative disk disease, cervical 
spine, initial compensable evaluations for degenerative 
changes, left and right hands, initial evaluations in excess 
of 10 percent for degenerative changes, left and right hips 
and degenerative joint disease, left and right elbows, 
evaluations in excess of 10 percent for left knee 
degenerative changes, and status post right partial medial 
and lateral meniscectomy, and a compensable evaluation for 
numbness, right great toe.  Additional action is necessary 
before the Board decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the veteran adequate notice and assistance; 
therefore, to proceed in adjudicating these claims would 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 

Also as previously indicated, in January 2008, the Court held 
that, with regard to claims for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  The Court 
further held that, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, during the course of this appeal, the RO 
provided the veteran VCAA notice on his claims for increased 
evaluations, but given the Court's recent decision in 
Vazquez-Flores, such notice is inadequate.  This notice 
informed the veteran of the need to submit medical or lay 
evidence demonstrating a worsening or increase in severity of 
his bilateral knee and right great toe disabilities.  It did 
not inform him of the need to submit evidence describing the 
effect that worsening has on his employment and daily life.  
Such notice also did not inform the veteran of the need to 
submit more specific evidence satisfying the criteria for an 
increased rating under the rating code pursuant to which his 
disability was rated.  This type of notice is necessary in 
this case as the DCs under which the veteran's knees and 
right great toe are rated authorize increased evaluations 
based on specific criteria, rather than on a mere showing of 
a worsening of the disability and its effect upon his 
employment and daily life.  The veteran has not submitted any 
statements or taken any actions, which show that he has 
actual knowledge of this requirement.  Any decision to 
proceed in adjudicating these claims for increased 
evaluations would therefore prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. at 392-
94. 

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
inc
lud
es 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
examinations in support of the claims being remanded are 
nec
ess
ary
.  
The 
RO
afforded the veteran examinations during the course of this 
app
eal
, 
but 
as 
the
veteran alleges, the reports of these examinations are 
ina
deq
uat
e 
to 
dec
ide 
the
se
claims.  First, therein, the examiners did not provide all 
cli
nic
al 
fin
din
gs 
nec
ess
ary
to rate the veteran's service-connected disabilities under 
the 
rat
ing 
sch
edu
le. 
Moreover, since the veteran underwent the examinations, he 
has 
all
ege
d 
tha
t 
som
e
of these disabilities have worsened.  

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Provide the veteran VCAA notice 
pertaining to his claims for increased 
evaluations, which satisfies the 
requirements of the Court's holdings, 
noted above.

2.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for a higher initial evaluation for a 
cervical spine disability.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify all cervical spine 
symptomatology, including, if 
appropriate, pain, limitation of 
motion, muscle spasm, guarding, 
tenderness, abnormal spinal contour, 
abnormal gait, and ankylosis;  

b) characterize any limitation of 
motion as slight, moderate or 
severe; 

c) consider whether the veteran's 
cervical spine symptoms cause 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation and, if so, 
describe the extent of this loss 
during flare-ups or after repetitive 
use in terms of additional loss of 
motion beyond that which is observed 
clinically; 

d) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

e) identify and describe the 
severity of any associated 
neuropathy or other neurological 
involvement;  

f) describe the impact of the 
veteran's cervical spine symptoms on 
his daily activities and 
employability; and 

g) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for higher initial evaluations for 
bilateral hand disabilities.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify all bilateral hand 
symptomatology, including, if 
appropriate, pain, limitation of 
motion of the fingers, and 
ankylosis;  

b) describe any limitation of motion 
of the fingers in terms of the 
distance (in centimeters) shown 
between the thumb and the fingers 
when attempting to oppose the 
fingers; 

c) consider whether the veteran's 
bilateral hand symptoms cause 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation and, if so, 
describe the extent of this loss 
during flare-ups or after repetitive 
use in terms of additional loss of 
motion beyond that which is observed 
clinically; 

d) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

e) identify and describe the 
severity of any associated 
neurological involvement;  

f) describe the impact of the each 
of the veteran's hand disabilities 
on his daily activities and 
employability; and 

g) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for higher initial evaluations for 
bilateral hip disabilities.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify all bilateral hip 
symptomatology, including, if 
appropriate, pain, limitation of 
motion, and ankylosis;  

b) consider whether the veteran's 
bilateral hip symptoms cause 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation and, if so, 
describe the extent of this loss 
during flare-ups or after repetitive 
use in terms of additional loss of 
motion beyond that which is observed 
clinically; 

c) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

d) identify and describe the 
severity of any associated 
neurological involvement;  

e) describe the impact of the each 
of the veteran's hip disabilities on 
his daily activities and 
employability; and

f) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.  

5.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for higher initial evaluations for 
bilateral elbow disabilities.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) identify all bilateral hip 
symptomatology, including, if 
appropriate, pain, limitation of 
motion, and ankylosis;  

b) consider whether the veteran's 
bilateral elbow symptoms cause 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation and, if so, 
describe the extent of this loss 
during flare-ups or after repetitive 
use in terms of additional loss of 
motion beyond that which is observed 
clinically; 

c) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

d) identify and describe the 
severity of any associated 
neurological involvement;  

e) describe the impact of the each 
of the veteran's elbow disabilities 
on his daily activities and 
employability; and

f) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.  

6.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for increased evaluations for bilateral 
knee disabilities.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify all knee symptomatology, 
including, if appropriate, pain, 
subluxation, instability, limitation 
of motion, ankylosis and associated 
muscle damage of the quadriceps;  

b) with regard to each knee, 
characterize any subluxation or 
instability as slight, moderate or 
severe; 

c) consider whether the veteran's 
knee symptoms cause functional loss 
due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the absence 
of necessary structures, deformity, 
adhesion, and/or defective 
innervation and, if so, describe the 
extent of this loss during flare-ups 
or after repetitive use in terms of 
additional loss of motion beyond 
that which is observed clinically; 

d) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

e) identify any evidence of 
neuropathy or other nerve 
involvement due to the bilateral 
knee disability, to include reflex 
changes;  

f) describe the impact of the 
veteran's left knee symptoms and 
right knee symptoms on his daily 
activities and employability; and 

g) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

7.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for an increased evaluation for a right 
great toe disability.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify all right great toe 
symptomatology, including, if 
appropriate, pain, limitation of 
motion, ankylosis and numbness or 
any other neurological abnormality;  

b) specifically indicate whether any 
numbness that exists is related to 
the radiculopathy caused by the 
veteran's low back disability;  

c) consider whether the veteran's 
great toe symptoms cause functional 
loss due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the absence 
of necessary structures, deformity, 
adhesion, and/or defective 
innervation and, if so, describe the 
extent of this loss during flare-ups 
or after repetitive use in terms of 
additional loss of motion beyond 
that which is observed clinically; 

d) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

e) describe the impact of the 
veteran's right great toe disability 
on his daily activities and 
employability; and

f) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.  

7.  Readjudicate the claims being 
remanded.  In considering the veteran's 
claims for increased evaluations for 
bilateral knee disabilities, determine 
whether separate evaluations are warranted 
for instability of the knees and/or muscle 
damage of the quadriceps.  For all denied 
claims, provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


